COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Case number:               01-12-00743-CV

Style:                     In re Wydell Dixon, Relator

                           Original Proceeding on Petition for Writ of Mandamus
                           from Texas City Animal Control v. Wydell Dixon, No.
                           CV-0067387 in the County Court at Law No. 3 of
                           Galveston County, Texas, the Hon. Christopher Dupuy,
                           presiding.

       On August 16, 2012, relator, Wydell Dixon, filed a petition for writ of
mandamus and an “Emergency Motion for Temporary Relief.” Relator’s
emergency motion is granted. The proceedings below are stayed. The stay is
effective until this mandamus proceeding is finally decided. Any party may file a
motion for reconsideration of the stay. See TEX. R. APP. P. 52.10(c).

      The Court further requests a response from the real party in interest. The
response, if any, is due Friday, August 31, 2012.

         It is so ORDERED.


Judge’s signature:    /s/ Sherry Radack
                     Acting individually


Date: 8/23/12